February     27,    1974



The Honorable F. H. McDowell,         President           Opinion No.   H-   246
East Texas State University
East Texas Station                                        Re:    Does Open Meetings
Commerce,    Texas 75420                                         Act permit Univer-
                                                                 sity Board of Regents
                                                                 to hold executive ses-
                                                                 sion to consider grant-
Dear   President   McDowell:                                     ing of honorary degree?

       .You have submitted     the following      question   to us for our opinion:

                     ‘Xlnder the new open meeting law, can the
             Board of Regents legally go into Executive Session
             ~to discuss a person under consideration  for anon
             honorary degree as a personnel item? ‘I

         Texas’ Open Meetings Act, Art. 6252-17,           V. T. C. S., was enacted
by the Legislature    in order to assure’the       public an opportunity-to    be
in.fur.med concerning the transaction of public business.,            Toyah Ind.Sch.
Dist. v. Pecos-Barstow       Ind.Sch.Dist.,      466 S.W.2d 377, 380 (Tex. Civ.
APP.. San Antonio,      1971. no-writ).     Its provisions   are mandatory and are
to be construed liberally     in order to effect its purpose.        .ToyahInd. Sch.
g&.    ,  supra. at 379.   Subject    to certain  limited   exceptions,   the Act
requires every regular,       speciai    or called meeting or session of every
governmental     body to be open to the public.        “Meeting” and “governmental
body” are defined in 5 I of the Act as follows:

                     “(a) ‘Meeting’ means any deliberation    between
              a quorum of members      of a governmental   body at
              which any public business or public policy over which
              the governmental    body has supervision   or control is
              discussed   or considered,   or at which any formal
              action is taken. . . . ”




                                       p.   1135
The Honorable     F.H.     McDowell,   page 2       (H-246)




                     “(c) ‘Governmental   body’ means any board,
              commission,     department,  committee,     or agency
              within the executive or legislative    department of the
              state, which is under the direction of one or more
              elected or appointed members.       . . .”

       The Board of Regents of Texas ’ State Teachers   Colleges is a board
within the executive department of the state under the direction of one or
more appointed officers.   As such. it falls within the above definition of
“governmental   body. ” Unless one of the exceptions listed in S 2 of the Act
applies,   its’ meetings   must be open to the public.

       You ask whether any of the provisions        of 5 2 would permit the Board
of Regents to sit in executive session when it discusses         the qualifications   of
persons under~ consideration    for award of an honorary degree.          You refer
us to 0 2(g) which permits a governmental       body to meet in private when the
subject under consideration’ relates to the- “appointment,         employment,
evaluation,  reassignment,    duties, discipline,     or dismissal   of a public
officer or employee. ” But; it is our opinion discussions          about persons
under consideration   for an honorary degree do not fit within the scope of
this exception which was designed primarily         to prevent the unjustified harm
to an employee that might result from public discussion           about matters re-
fated to his employment    status which are traditionally      kept confidential.
See Note, 49 Tex. L. Rev. 764, 771 (1971).       It  the person    under considera-
tion for an honorary degree were also “a public offfce’r or employee” of~the
governmental    body, privacy of the meeting would be permissible           only if the _
deliberatiDns related to the “appointment,     employment, ” etc.,      of the em-
ployee or officer.

                                   SUMMARY

                     The Board of Regents of a state university may
              not meet in closed executive session when considering
              whether to grant an honorary degree,    unless the candi-
              date is also an officer or employee of the university and
              the meeting relates to his appointment,   employment, etc.




                                        Attorney      General   of Texas




                                        p.   1136
The Honorable   F.H.   McDowell,   page 3      (H-246)




DAVID M. KENDALL,        Chadman
Opinion Committee




                                   p.   1137